UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-5131


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHADRIQUEZ DEVON WILLIAMS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Danville. Samuel G. Wilson, District
Judge. (4:09-cr-00039-sgw-1)


Submitted:   May 18, 2012                     Decided:   May 31, 2012


Before MOTZ, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lawrence H. Woodward, Jr., Charles Lustig, SHUTTLEWORTH, RULOFF,
SWAIN, HADDAD & MORECOCK, PC, Virginia Beach, Virginia, for
Appellant. Timothy J. Heaphy, United States Attorney, R. Andrew
Bassford, Assistant United States Attorney, Roanoke, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Chadriquez Devon Williams appeals his conviction and

360-month sentence after a jury convicted him of one count each

of possession with intent to distribute marijuana, in violation

of 21 U.S.C. § 841(a)(1) (2006); and use and possession of a

firearm during and in relation to a drug trafficking offense, in

violation of 18 U.S.C.A. § 924(c) (West 2000 & Supp. 2011). *

Williams asserts that the district court committed reversible

error when it:      (1) classified him as a career offender because

he   claims      that   the    predicate      convictions     underlying      the

classification     were     part   of   the   same   course   of   conduct;   (2)

instructed the jury on an aiding and abetting theory of guilt

because he argues that the evidence did not warrant such an

instruction; and (3) on remand, increased his sentence from 120

months to 342 months on his first § 924(c) conviction because he

alleges that none of the 18 U.S.C.A. § 3553(a) (West 2000 &

Supp.    2011)    factors     changed    between     his   initial   sentencing

hearing and his resentencing.           Finding no error, we affirm.


     *
       Williams was originally convicted on two § 924(c) counts,
for which he was sentenced to 120 months on one and 300 months
on the other.     After Williams appealed to this court, the
Government moved to dismiss the latter § 924(c) count, and this
court vacated Williams’ sentence and remanded the matter for
resentencing. On remand, the district court increased Williams’
sentence on the remaining § 924(c) count from 120 months to 342
months in prison.



                                         2
              First, this court reviews a district court’s decision

whether to give, and the content of, a jury instruction for an

abuse of discretion.              United States v. Passaro, 577 F.3d 207,

221 (4th Cir. 2009).               An aiding and abetting instruction is

permissible        where    the    evidence     establishes      that    a     defendant

assisted in the commission of a crime, even if he was charged as

a principal.         Nye & Nissen v. United States, 336 U.S. 613, 619-

20 (1949); United States v. Duke, 409 F.2d 669, 671 (4th Cir.

1969).     Although it is preferable for a district court to tailor

an   aiding    and      abetting    instruction     to   a    particular       count,    a

general instruction may be acceptable in certain circumstances.

See United States v. Moye, 454 F.3d 390, 398 (4th Cir. 2006)

(finding that district court acted within its discretion when it

declined      to     further       highlight      the    aiding         and        abetting

instruction by tailoring it to a particular count).                                We have

reviewed the district court’s aiding and abetting instruction in

light of the evidence presented at trial and conclude that the

district court did not abuse its discretion when it instructed

the jury in the manner in which it did.

              We     also     review      Williams’          sentence     under        the

deferential        abuse-of-discretion          standard.         Gall        v.    United

States, 552 U.S. 38, 51 (2007).                 “The first step in this review

requires      us   to    ensure    that   the    district      court    committed       no

significant procedural error, such as improperly calculating the

                                           3
Guidelines range.”            United States v. Osborne, 514 F.3d 377, 387

(4th   Cir.     2008)        (internal         quotation          marks,        citations       and

alterations         omitted).            The    court       must      then       consider       the

substantive      reasonableness            of       the    sentence,         “tak[ing]         into

account the totality of the circumstances.”                              Gall, 552 U.S. at

51.    If the sentence is within the Guidelines range, we presume

on appeal that the sentence is reasonable.                            United States v. Go,

517 F.3d 216, 218 (4th Cir. 2008); see Rita v. United States,

551    U.S.     338,        346-56       (2007)       (permitting          presumption           of

reasonableness for within-Guidelines sentence).

              We reject Williams’ assertion that he should not have

been classified as a career offender.                             Under U.S. Sentencing

Guidelines Manual § 4B1.1(a) (2010), a defendant qualifies as a

career offender if:             (1) the defendant is older than eighteen

years of age at the time of the instant offense; (2) the instant

offense is either a crime of violence or a controlled substance

offense;      and     (3)     the     defendant           has    at      least       two     felony

convictions     for     either       a    crime      of    violence        or    a    controlled

substance offense.             Williams concedes his situation satisfies

all of the requirements for career offender status.                                  Despite his

concession, Williams summarily asks the court to find, “under

the unique facts of this case,” that the district court erred by

counting      his     prior     convictions           as        proper     career          offender

predicate convictions.               Because Williams concedes his situation

                                                4
satisfies the career offender requirements, and since he assigns

no error to the district court’s decision to classify him as a

career     offender,        we     reject      Williams’       request     to     have   his

sentence vacated on this ground.

               We    also   discern       no   error     in    the    district      court’s

decision to impose, on remand, a 342-month sentence on Williams’

undismissed         § 924(c)     conviction.          Although       Williams      concedes

that his new sentence is within the Guidelines range with which

he was attributed at sentencing, and admits that his sentence

is, thus, presumptively reasonable, Williams summarily requests

that     the    court       find    the     sentence        unreasonable        under    the

§ 3553(a) factors.

               Williams’ summary request for this court to vacate his

sentence       is     insufficient          to      rebut      the     presumption        of

reasonableness          this       court       affords        his     within-Guidelines

sentence.       Go, 517 F.3d at 218.                 We nonetheless conclude that

because     this      court’s       mandate        remanding    the      matter    to    the

district court for resentencing was unrestricted, the district

court was well-within its rights to conduct a de novo proceeding

on remand.          See United States v. Bell, 5 F.3d 64, 67 (4th Cir.

1993) (“[T]o the extent that the mandate of the appellate court

instructs      or    permits       reconsideration       of    sentencing       issues    on

remand, the district court may consider the issue de novo[.]”).



                                               5
            Based on the foregoing, we affirm the district court’s

judgment.      We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the    materials

before   the    court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     6